PER CURIAM.
In this maintenance suit the trial court entered an order requiring defendant husband to make periodic payments for the support of his wife and two' children, and awarded custody of the children to the mother.
The only error claimed is the refusal of a continuance. The husband had at least one week’s advance notice of the trial date but did not appear. He sent word through his attorney that he was ill; but he did not furnish a medical certificate or any other evidence of the nature or probable duration of his illness. Nor did he arrange to let his lawyer or the court know where he could be located. On the basis of the record it cannot be said that refusal of a continuance was an abuse of discretion.
Affirmed.